NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

DEUTSCHE BANK NATIONAL           )
TRUST COMPANY, as Trustee for    )
Residential Asset Securitization )
Trust Series 2006-A13 Mortgage   )
Pass Through Certificate Series  )
2006-M,                          )
                                 )
           Appellant,            )
                                 )
v.                               )            Case No. 2D14-6029
                                 )
GERALD A. PAPPA and HOLLY L.     )
PAPPA,                           )
                                 )
           Appellees.            )
________________________________ )

Opinion filed September 23, 2016.

Appeal from the Circuit Court for
Hillsborough County; Perry A. Little,
Senior Judge.

Benjamin D. Ladouceur of Clarfield,
Okon, Salomone & Pincus, P.L., Tampa,
for Appellant.

Michael Alex Wasylik of Ricardo &
Wasylik, P.L., Dade City, for Appellees.


NORTHCUTT, Judge.

              Deutsche Bank National Trust Company appeals the order of summary

judgment dismissing without prejudice its foreclosure claim against the Pappas. In the
motion for summary judgment, the Pappas asserted that the notice of the default letter

failed to comply with paragraph twenty-two of the mortgage, which specified what

information the default letter was required to provide. We conclude, however, that the

default letter substantially complied with the requirements of paragraph twenty-two.

See Green Tree Servicing, LLC v. Milam, 177 So. 3d 7 (Fla. 2d DCA 2015); Bank of

N.Y. v. Mieses, 187 So. 3d 919 (Fla. 3d DCA 2016). Accordingly, we reverse the

summary judgment and remand for further proceedings.

             Reversed and remanded.


SALARIO, J., and CASE, JAMES R., ASSOCIATE SENIOR JUDGE, Concur.




                                          -2-